Citation Nr: 0828601	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-31 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for residuals of a 
shrapnel wound to the right hand.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran's service personnel records show that he served 
on active duty from March 1949 to March 1950 and from October 
1950 to April 1952, including combat service during the 
Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of service connection for bilateral hearing 
loss, tinnitus, an acquired psychiatric disorder, to include 
PTSD, and residuals of a shrapnel wound to the right hand.  
The veteran testified before the Board in April 2008.  

In July 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The issue of service connection for residuals of a shrapnel 
wound to the right hand is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss for VA 
compensation purposes that is related to in-service combat-
related acoustic trauma.

2.  The veteran's tinnitus is related to in-service combat-
related acoustic trauma.

3.  The veteran's PTSD had its onset in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).  

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss, tinnitus and PTSD, which represents 
complete grants of the benefit sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Bilateral Hearing Loss 

Based on the historical records of the 3rd Battalion, 11th 
Marines, dated from June 1951 to September 1951, the Board 
concedes that the veteran had combat exposure during service.  
The veteran alleges that he incurred bilateral hearing loss 
as the result of noise exposure in direct combat with the 
enemy or participation in combat.  

VA medical records dated from December 2000 to May 2007 show 
that the veteran received intermittent treatment for 
bilateral sensorineural hearing loss.  

The veteran and his spouse testified in April 2008 that the 
veteran worked as a cannoneer during service, and his job was 
to load and fire guns.  He stated that he did not wear ear 
protection during combat and reported that he worked as a 
draftsman upon separation from service and had no noise 
exposure at this job.  The veteran's spouse testified that 
she met him in approximately 1953 after he was discharged 
from service.  She reported that he had difficulty hearing 
her at that time.  She stated that even though she normally 
had a soft voice, he could not hear her in circumstances 
where other people could normally hear her.  

The veteran and his spouse are competent to give evidence 
about what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds that the veteran's spouse's 
testimony he had difficulty hearing her when she met him a 
year after his discharge from service is credible.  Thus, 
because the medical evidence shows that the veteran has 
bilateral hearing loss for VA compensation purposes, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  

Tinnitus 

The veteran served in combat in Korea and asserts that he 
incurred tinnitus as the result of noise exposure in direct 
combat with the enemy or participation in combat.  

Post-service VA medical records, dated from December 2000 to 
March 2006, show that the veteran received intermittent 
treatment for tinnitus.  

The veteran and his spouse testified before the Board at a 
travel board hearing in April 2008 that the veteran worked as 
a cannoneer during service, and his job was to load and fire 
guns.  He testified that he did not wear ear protection 
during combat.  He reported that he worked as a draftsman 
upon separation from service from 1953 to 1992 and had no 
noise exposure at this job.  He stated that his ears began 
ringing during service and has continued ringing since his 
that time.  His spouse testified that she met him in 
approximately 1953 and reported that he complained about 
having a ringing in his ears at that time.    

The veteran and his spouse are competent to give evidence 
about what they experienced.  Layno.  The Board finds that 
the testimony of the veteran and his spouse that the veteran 
had continuous ringing in his ears since service, including a 
year after his discharge from service, is credible.  Because 
the medical evidence shows that the veteran has tinnitus, the 
Board finds that service connection for tinnitus is warranted 
for this disability.  

Acquired Psychiatric Disorder, To Include PTSD

As noted above, the service personnel records show that the 
veteran participated in combat while serving in Korea.  

VA medical records dated from April 2004 to May 2007 show 
that the veteran received intermittent treatment for 
depression and PTSD.  

On VA examination in November 2006, the veteran reported many 
incidents of combat in which he was involved during service 
as an artillery man.  He stated that he had witnessed the 
wounding and deaths of both Korean and U.S. servicemen as 
well as women and children civilians.  He also reported that 
recent deaths of several friends in a fairly short period of 
time have had an impact on his emotional well-being, and he 
has additionally had difficulty coping with his retirement.  
He complained of depressive symptoms and increasing thoughts 
of his war experiences over the last several years and stated 
that he had intrusive thoughts and dreams about his 
experiences in Korea once a week.  He reported that news 
about the current war increasingly bothered him and that he 
grew frightened at night sometimes because he felt like he 
was still in the service.  He complained of staying more to 
himself lately and having less interest in his former leisure 
activities and hobbies.  Examination revealed casual but neat 
and appropriate dress.  There was good hygiene, grooming, and 
eye contact.  The veteran had a little trouble with walking 
and balance.  He was friendly and cooperative and did not 
become tearful or despondent during the interview.  His 
affect was fairly broad.  He was alert and oriented in three 
spheres.  There was no evidence of hallucinations, delusions, 
or thought disorder.  His speech was coherent, and his 
thought processes were rational.  The veteran was exposed to 
combat during service which involved actual and threatened 
death or injury, and the trauma was persistently experienced 
in recurrent and intrusive distressing recollections and 
dreams of the event approximately once per week.  He avoided 
stimuli associated with the trauma.  However, he did not 
report persistent symptoms of increased arousal such as sleep 
disturbance, hypervigilance, difficulty concentrating, 
irritability, or exaggerated startle response.  The examiner 
found that the veteran exhibited some mild PTSD symptoms but 
concluded that he failed to meet the full DSM-IV criteria for 
PTSD.  He diagnosed the veteran with adjustment disorder with 
depressed mood.  

In a May 2007 VA medical report, the veteran complained of 
reexperiencing his combat trauma with intrusive thoughts, 
nightmares, and night terrors.  He reported awaking in a full 
body sweat and feeling afraid.  He stated that he would be 
unable to get back to sleep.  He reported exposure distress 
and physiological distress.  He stated that he avoided any 
stimuli that reminded him of his trauma and that he felt 
depressed on most days.  He denied any suicidal or homicidal 
ideation at the time.  He complained of detachment from 
others as well as emotional numbing.  He reported being 
irritable and trying to control his irritability by 
withdrawing.  Examination revealed weather appropriate dress 
and neat grooming.  The veteran was friendly but tense, and 
he had a depressed mood void of suicidal or homicidal 
ideation.  His affect was anxious.  He was oriented to all 
three spheres.  He had normal speech and psychomotor 
behavior, and his thought processes were logical, focused, 
and void of delusions.  He admitted to auditory, visual, 
tactile, and olfactory hallucinations related to his military 
experience.  He had appropriate judgment but exhibited poor 
insight.  His main coping skills were avoidance and denial.  
The physician diagnosed the veteran with chronic PTSD due to 
his military experience of war in Korea.  

The veteran and his spouse testified before the Board at a 
travel board hearing in April 2008.  Testimony revealed that 
the veteran was first diagnosed with depression in about 
2000.  He testified that his current biggest problem was 
depression.  He reported that watching the news about wars 
would trigger flashbacks to his service in Korea.  The 
veteran's spouse testified that she had been married to the 
veteran for 54 years and that she had noticed at the 
beginning of their marriage that he was very moody.  She 
reported that her mother-in-law had told her that the veteran 
had been a calm and gentle person before going into service 
but had returned from service as a more rigid and excitable 
man.   

Thus, the veteran served in combat during the Korean Conflict 
and the May 2007 VA examiner diagnosed him as having PTSD as 
a consequence of that combat.  Thus, resolving all reasonable 
doubt in his favor, the Board finds that service connection 
is warranted for PTSD.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for PTSD is granted.  

REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
reported limitation of motion in his right hand due to 
residuals of a shrapnel wound in his right hand, but it 
remains unclear whether the limitation of motion of his hand 
is related to his period of service.  

The veteran's service personnel records show that the veteran 
worked in field artillery and had combat exposure in Korea.  
Service medical records are negative for any complaints of or 
treatment for his right hand.  On separation examination in 
April 1952, it was noted that the veteran had a 3/4 inch 
linear scar on the distal joint of his right little finger.  
The veteran testified before the Board at an April 2008 
travel board hearing that although he no longer had a visible 
scar on his right little finger, his right fingers were not 
mobile, and it was difficult for him to make a fist with his 
right hand.  He stated that he had limitation of motion in 
the right hand due to residuals of a shrapnel wound to the 
right hand that was incurred during service.  In order to 
make an accurate assessment of the veteran's entitlement to 
service connection for his disability, it is necessary to 
have a medical opinion discussing the relationship between 
his disability and service based upon a thorough review of 
the record.  The Board thus finds that an examination and 
opinion addressing the etiology of this disorder is necessary 
in order to fairly decide the merits of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between any current 
right hand disability, to include 
limitation of motion, and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current residuals of a shrapnel wound 
to the right hand are etiologically 
related to the veteran's period of 
service, to include his combat service 
during the Korean Conflict.  
Specifically, the examiner should 
provide an explanation as to whether 
the residuals of a shrapnel wound to 
the right hand are related to the right 
little finger scar that the veteran had 
on separation from service.  If 
necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


